                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


THOMAS LACEY,

               Plaintiff,                                   Case No. 17-10834
vs.                                                         HON. MARK A. GOLDSMITH

BEN CARSON,

            Defendant.
_______________________________/

                           OPINION & ORDER
      GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Dkt. 29)

       This matter is before the Court on Defendant Ben Carson’s motion for summary judgment

(Dkt. 29).1 Plaintiff Thomas Lacey worked for the United States Department of Housing and

Urban Development (“HUD”) for twenty-four years, becoming the highest-ranked HUD official

in Michigan from 2009 to 2010. Lacey alleges that after more than twenty years of employment,

he was terminated because of his age to promote younger employees within HUD. After Lacey

voluntarily dismissed certain counts (Dkt. 28), the claims remaining in the case are: age

discrimination under the Age Discrimination in Employment Act (“ADEA”) (Count Two),

retaliation under Title VII and the ADEA (Count Three), and hostile work environment under the

ADEA (Count Six). See Am. Comp. (Dkt. 7). For the following reasons, the Court grants

Defendant’s motion for summary judgment.




1
  Ben Carson is being sued in his official capacity as the United States Secretary of Housing and
Urban Development to obtain both injunctive relief and money damages. First Am. Compl. at 14
(Prayer for Relief) (Dkt. 7). Carson does not address whether all of the relief sought in this case
is appropriate against him in his official capacity.
                                                1
                                        I. BACKGROUND

       Lacey began working for HUD on October 27, 1987. Lacy Dep. at 7:20-23, Ex. 1 to Def.

Mot. (Dkt. 29-2). In April of 1998, he was promoted to the Division Director for the Detroit field

office, which is commonly referred to as the Detroit Hub. Id. at 6:8-10. The Director of the Detroit

Hub is the highest position within HUD in the State of Michigan. Id. at 6:11-7:12. Under the

Director and Division Director are Public Housing Revitalization Specialists (“PHRS”), who

support local Public Housing Authorities (“PHA”). Id. at 12:9-18. There are approximately 132

PHAs in Michigan that assist residents in achieving affordable housing. Id. at 8:20-9:4, 12:5-8.

       Prior to 2009, Lacey had never had an employee evaluation rating him as anything less

than fully successful, id. at 49:2-5, and received Employee of the Year twice, most recently in

2008, id. at 86:3-20. However, everything changed in February 2009 when the Detroit Hub

Director was removed from his position and the regional director, Unabyrd Lei Wadhams,

appointed Lacey as the Acting Director. Id. at 41:11-18.

       As the Acting Director, it was Lacey’s duty to assist the PHAs with HUD’s mission of

providing affordable housing to Michigan residents. Id. at 40:18-24. Lacey describes his duties

as the Director as

       [m]onitoring, supervising staff to accomplish [HUD’s] goal. And in addition to
       those duties, I was also tasked with doing all the duties of the Division Director,
       which is fielding complaints, conflict resolution, assisting PHAs with complaints,
       congressionals [sic], public housing city, state, local officials, still working with all
       those entities, as well as a director you have to work directly with headquarters’
       staff because they would have specific tasks for the director on mostly a local basis
       for the Secretary of HUD.

Id. at 41:1-10.

       Lacey did not have much interaction with Wadhams in the beginning of his time as Acting

Director. Lacey Decl. ¶ 1, Ex. 6 to Pl. Resp. (Dkt. 31-7). He had one or two phone conversations



                                                  2
with her and he says that the calls were always calm and professional. Id. However, in May 2009,

without explanation, Wadhams asked Lacey (age 56) if he would voluntarily give up his position

as a GS-14 to allow Doug Gordon (age 38) to be promoted to GS-14 and take over the Acting

Director position. Lacey Dep. at 99:22-101:13; DOB Documents, Ex. 1 to Pl. Resp (Dkt. 31-2).2

In HUD, each office was allowed only one GS-15 and two GS-14s. Id. at 100:5-8. Lacey declined

to voluntarily relinquish his GS-14 pay grade, in part, because he would be demoted to a GS-13,

and he was not sure if he would be able to work his way back up to GS-14 before he retired. Id.

at 100:10-25. According to Lacey, Wadhams did not take his refusal to relinquish his position

well. Id. at 100:24.

       Wadhams promoted Gordon to Acting Director notwithstanding Lacey’s refusal to have

his pay grade lowered. Id. at 101:25-102:18. Gordon’s promotion lasted a week or two before

Wadhams reversed the decision. Id. Lacey believes that someone in HUD Human Resources

informed Wadhams that the role reversal was not appropriate. Id. at 102:19-20. Wadhams then

proposed that Gordon and Lacey both manage the Detroit Hub as Co-Division Directors, leaving

the Director spot vacant. Id. at 102:22-24. However, it does not appear that the Co-Division

Director strategy ever went into effect.

       On July 13, 2009, Wadhams sent Lacey an email asking the status of a number of PHA

audits. 7/13/2009 Email regarding OIG audits, Ex. 3 to Def. Mot. (Dkt. 29-4). The Office of the

Inspector General (“OIG”) periodically audits PHAs to determine compliance with HUD

regulations. An OIG audit may make negative findings against a PHA, and field offices are tasked

with bringing the PHA back into compliance. See Lacey Dep. at 53:19-54:8. Lacey’s response

did not satisfy Wadhams, who expressed dissatisfaction with both Lacey and Gordon on the status


2
 “GS” refers to the General Scale, which is the pay scale used by the United States for civil service
employees. The General Scale begins at GS-1 and goes up to GS-15.
                                                 3
of the OIG audits. See 7/13/2009 Email regarding OIG audits. A few days later, after review of

Lacey’s monthly reports, Wadhams sent another email noting that the “Detroit office has the

largest number of troubled [PHAs] in comparison to other field offices of similar size.” 7/17/2009

Email regarding troubled PHAs, Ex. 4 to Def. Mot. (Dkt. 29-5).

       Wadhams decided to make a personal visit to the Detroit Hub during the week of July 28,

2009. After the office visit, she sent the following email to Lacy on August 10, 2009:

       As shared with you during the visit, I found a general lack of internal management
       and programmatic controls as well as limited and inconsistent oversight of all
       housing commissions, troubled agencies, IPA and OIG audits. The office has the
       greatest number of troubled housing agencies in my portfolio with little or no
       documented follow-up on MOAs. There are also serious conduct and performance
       issues. I am working on a partnership arrangement with two Hub Directors . . . to
       assist with the identification of solutions, program training, development of
       standard operating protocols & logs, and mentoring for you and Doug, during this
       interim period. I remain fully engaged in these efforts and will assist with the
       development and implementation of the office’s corrective action plan and training
       needs assessment and schedule.

       I have also reiterated with you my expectation for acceptable performance as noted
       in your performance standards.

8/10/2009 Email regarding Office Review, Ex. 6 to Def. Mot. (Dkt. 29-7). The subsequent written

review was critical of the Detroit Hub and the leadership specifically. See Wadhams’ Office

Review Report, Ex. 7 to Def. Mot. (Dkt. 29-8). Lacey concedes that the Detroit Hub was

“struggling to carry-out [sic] monitoring and oversight responsibilities in an efficient and effective

manner” and that the primary office weaknesses were “inadequate workload management,

sporadically applied internal controls, and poor personnel management.” Exec. Summ., Ex. 8 to

Def. Mot. (Dkt. 29-9); Def. Mot., Undisputed Facts ¶ 21; Pl. Sur-reply at 1 (Dkt. 38).

       Wadhams frequently called Lacey and spoke to him in hostile and demeaning ways and

threatened demotion or disciplinary actions. Lacey Dep. at 96:5-22, 107:1-14. On September 14,

2009, Wadhams sent a memorandum to Lacey regarding “Performance concerns and Potential

                                                  4
Impact on Performance Rating.” 9/14/2009 Memo regarding Performance, Ex. 9 to Def. Mot.

(Dkt. 29-10). Despite her performance expectations set for Lacey in May 2009, she continued to

express concerns with Lacey’s capacity to manage the Detroit Hub. Id. She detailed her concerns

with his persistent timeliness issues with complying with various reporting requirements, overdue

OIG audits, and in some cases missing HUD records. Id. Wadhams directed Lacey to draft a

Performance Improvement Plan (“PIP”) by September 28, 2009 addressing the noted deficiencies

and actions to be taken to address the deficiencies. Id.

       Three days later, on September 17, 2009, Lacey sent an email to Deputy Assistant Secretary

Deborah Hernandez seeking to be transferred away from Wadhams’ abusive and harassing

behavior, which he believed was motivated by racial animus.           9/17/2009 Email regarding

Harassment, Ex. 10 to Def. Mot. at 2 (Dkt. 29-11). On October 1, 2009, Lacey made an informal

charge of discrimination based on race to the Equal Employment Opportunity Commission

(“EEOC”). Informal Compl. of Discrim., Ex. 10 to Pl. Resp. (Dkt. 31-11); Def. Mot., Undisputed

Facts ¶ 26; EEOC Counselor Summ., Ex. 12 to Pl. Resp. (Dkt. 31-13); Wadhams Dep. at 73:3-17.

Although somewhat difficult to read, there appears to be a passing reference to age in the informal

complaint. Informal Compl. of Discrim. at 2 (“My supervisor has created an unbearable work

environment based on discrimination and preferential treatment for race & age.”). However, the

EEOC counselor makes no mention of age in her summary and notes that she was unable to contact

Lacey for additional information. EEOC Counselor Summ. at 1. The EEOC contacted Wadhams

notifying her of the complaint, but did not provide her with any documentation. Wadhams Dep.

at 73:3-17.   On October 23, 2009, Wadhams gave Lacey a performance review of “fully

[successful],” which she testified was not warranted, but that she wanted to give him a “clean

slate.” Id. at 58:3-10.



                                                 5
       Lacey remained the Acting Director until February 2010, when he was replaced as Acting

Director by Lucia Clausen from Minnesota. Lacey Dep. at 43:18-23. Lacey returned to his

position as the Division Director under Clausen. Id. at 43:24-44:1.

       On June 9, 2010, Clausen sent a memorandum to Wadhams concerning Lacey’s

performance. Clausen Memo regarding Performance, Ex. 18 to Def. Mot. (Dkt. 29-17). In the

memorandum, Clausen said the following:

       As you are aware, I have been tasked as the direct supervisor of Division Director,
       Tom Lacey, Detroit field office, since my arrival as the Acting Director February
       16, 2010. It has come increasingly apparent during my time directing this office
       and Tom, that he is an ineffective management team member. Tom is not
       performing as an effective Division Director.

       In preparing his mid year performance evaluation I am rating Tom as fully
       successful in two areas, minimally successful in three areas, and unsatisfactory in
       one area. I find this level of performance to be unacceptable for a GS 14 seasoned
       employee, a Division Director, and a detriment to the turn around of the Detroit
       [Hub].

Id. at 1.    Clausen’s five areas of deficient performance included breaching employee

confidentiality. Id. at 2. She recommended that Lacey be reprimanded for the breach of staff

confidentiality and placed on a PIP related to his management effectiveness. Id. Clausen’s

performance review reflected the same concerns raised in the memorandum to Wadhams. June

2010 Performance Rating, Ex. 19 to Def. Mot. (Dkt. 29-20).

       In September 2010, Lacey was put on a PIP and received a Notice of Opportunity to

Improve (“OIP”) by Clausen. PIP and OIP, Ex. 20 to Def. Mot. (Dkt. 29-21). Lacey also received

a five-day suspension by Wadhams during the same period. Notice of five-day suspension, Ex. 21

to Def. Mot. (Dkt. 29-22).

       Willie H. Garrett was eventually hired as the full-time Director of the Detroit Hub in either

August or September of 2010. Lacey Dep. at 44:2-6. According to Lacey, Garrett immediately



                                                6
began complaining about his performance. Id. at 164:11-25. Garrett extended the PIP and OIP to

January 21, 2011 to give Lacey a chance to improve. Id. at 165:11-14; see also April 2011

Performance Review at 2, Ex. 28 to Def. Mot. (Dkt. 29-29). However, Lacey says that there was

no room to improve where he was given conflicting assignments and criticized for relatively minor

mistakes. Id. at 166:2-17.

       On December 3, 2010, Garrett sent Lacey a memorandum addressing delinquent reports,

reviews, memorandums of agreements, corrective action plans, and audits. Direct Report, Ex. 26

to Def. Mot. (Dkt. 29-27). Garret detailed each of his concerns and set out his expectations for

Lacey’s improvement and notified him that failure to meet those expectations may result in

removal. Id. at 3. Although Lacey admits that he made minor mistakes and had some timeliness

issues, he says that most of the behavior for which he was being disciplined was fabricated. Lacey

Dep. at 166:15-17; 168:10-169:9; 174:6-9; 176:6-9.

       On April 8, 2011, Garrett suspended Lacey for fourteen days. Notice of fourteen-day

suspension, Ex. 27 to Def. Mot. (Dkt. 29-28). Lacey’s April 2011 performance review showed

four areas rated as “unsatisfactory” and one area of “minimally satisfactory.”         April 2011

Performance Review at 1. On November 7, 2011, Wadhams terminated Lacey’s employment.

Notice of Removal, Ex. 29 to Def. Mot. (Dkt. 29-30). It appears that Gordon was promoted to the

Director position in 2015. See FY16 Performance Review, Ex. 13 to Pl. Resp. (Dkt. 31-14).

                                 II. STANDARD OF REVIEW

       A motion for summary judgment under Federal Rule of Civil Procedure 56 shall be granted

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

exists when there are “disputes over facts that might affect the outcome of the suit under the



                                                7
governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[F]acts must be

viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “Where the record taken as a whole

could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). The moving

party may discharge its burden by showing “that there is an absence of evidence to support the

nonmoving party's case.” Horton v. Potter, 369 F.3d 906, 909 (6th Cir. 2004) (quoting Celotex

Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

                                          III. ANALYSIS

   A. Age Discrimination under the ADEA (Count Two)

       Lacey alleges age discrimination under the ADEA, 29 U.S.C. § 621 et seq., which prohibits

employers from discriminating against covered employees on the basis of age:

       It shall be unlawful for an employer . . . to fail or refuse to hire or to discharge any
       individual or otherwise discriminate against any individual with respect to his
       compensation, terms, conditions or privileges of employment, because of such
       individual’s age.

29 U.S.C. § 623(a)(1). “To prevail on a claim under the ADEA, it is not sufficient for the plaintiff

to show that age was a motivating factor in the adverse action; rather, the ADEA’s ‘because of’

language requires that a plaintiff ‘prove by a preponderance of the evidence (which may be direct

or circumstantial) that age was the “but-for” cause of the challenged employer decision.’” Scheick

v. Tecumseh Pub. Sch., 766 F.3d 523, 529 (6th Cir. 2014) (quoting Gross v. FBL Fin. Servs., Inc.,

557 U.S. 167, 169 (2009)). “The direct evidence and circumstantial evidence paths are mutually

exclusive; the plaintiff can meet h[is] burden with either method of proof.” Weberg v. Franks, 229

F.3d 514, 523 (6th Cir. 2000).




                                                  8
       Lacey concedes that there is no direct evidence of age discrimination. Lacey Dep. at

188:21-189:14. Therefore, Lacey must rely on circumstantial evidence. “Mere personal beliefs,

conjecture and speculation are insufficient to support an inference of age discrimination.” Wexler

v. White’s Fine Furniture, Inc., 317 F.3d 564, 584 (6th Cir. 2003) (quoting Chappell v. GTE

Products Corp., 803 F.2d 261, 268 (6th Cir. 1986)).

        “Gross clarified that the burden of persuasion does not shift to the employer in an ADEA

case, ‘even when a plaintiff has produced some evidence that age was one motivating factor in that

decision.’” Scheick, 766 F.3d at 529 (quoting Gross, 557 U.S. at 180). Nonetheless, the Sixth

Circuit and “every other circuit has held, application of the McDonnell Douglas evidentiary

framework to prove ADEA claims based on circumstantial evidence remains consistent with

Gross.” Id.

       Under the three-step McDonnell Douglas framework, the first step requires the plaintiff to

establish a prima facie case of age discrimination. Allen v. Highlands Hosp. Corp., 545 F.3d 387,

394 (6th Cir. 2008). The second step requires the employer to articulate legitimate

nondiscriminatory reasons for the adverse employment action. Id. (citing Ercegovich v. Goodyear

Tire & Rubber Co., 154 F.3d 344, 350 (6th Cir. 1998)). And, if the employer meets its burden,

the third step requires the plaintiff to show that the employer’s nondiscriminatory reasons were

pretext for age discrimination. Id. Lacey’s discrimination claim fails at the first step, because he

has not established a prima facie case of age discrimination.

       To establish a prima facie case of age discrimination, Lacey must show that “(1) he was at

least 40 years old at the time of the alleged discrimination; (2) he was subjected to an adverse

employment action; (3) he was otherwise qualified for the position; and (4) he was replaced by a

younger worker.” Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 521 (6th Cir. 2008).



                                                 9
Defendant does not dispute that Lacey was at least forty years old at the time of the alleged

discrimination or that Lacey was qualified for his position as Division Director. There is some

dispute as to whether Lacey was subject to any adverse actions outside of his termination, and

Defendant disputes that Lacey was replaced by a younger worker.

       Lacey’s response brief is not a model of clarity. It appears that Lacey is arguing that he

suffered adverse actions when Wadhams promoted Gordon to the Acting Director position,

changed his employment duties, subjected him to progressive discipline, and eventually terminated

his employment. The Sixth Circuit adopted the following standard with regard to adverse

employment actions:

       [A] materially adverse change in the terms and conditions of employment must be
       more disruptive than a mere inconvenience or an alteration of job responsibilities.
       A materially adverse change might be indicated by a termination of employment, a
       demotion evidenced by a decrease in wage or salary, a less distinguished title, a
       material loss of benefits, significantly diminished material responsibilities, or other
       indices that might be unique to a particular situation.

Hollins v. Atl. Co., 188 F.3d 652, 662 (6th Cir. 1999) (alteration in original) (quoting Crady v.

Liberty Nat. Bank & Tr. Co. of Indiana, 993 F.2d 132, 136 (7th Cir. 1993)). “The Sixth Circuit

has consistently held that de minimis employment actions are not materially adverse and, thus, not

actionable.” Bowman v. Shawnee State Univ., 220 F.3d 456, 462 (6th Cir. 2000).

       Lacey suffered a de minimis employment action when Gordon was promoted to “Acting”

Director of the Detroit Hub for a one-to-two-week period. The very nature of an acting director

position is impermanent. Lacey was asked to serve as the Acting Director until a suitable

replacement was found. But even if the acting director position was more than a short-term

position, Lacey was only removed from the position for a brief period, which the Sixth Circuit has

held is insufficient to constitute a materially adverse employment action. See Bowman, 220 F.3d

at 459-460, 462 (finding that the plaintiff’s removal from a Coordinator position for a period of

                                                 10
ten days was not a materially adverse employment action). Furthermore, there is no indication

that Lacey’s salary was diminished during that time. Lacey’s temporary removal from the acting

direct position is not a materially adverse employment action.

       Although his temporary demotion was not an adverse employment action, there is no

question that Lacey’s termination was a materially adverse employment action. Additionally,

there is a dispute as to whether his change in responsibilities and the progressive discipline were

materially adverse employment actions. Therefore, Lacey has satisfied the adverse employment

action element of his prima facie case.

       However, Lacey has failed to establish that he was replaced by a younger worker. Lacey

served as Acting Director until Clausen replaced him in February 2010, and Garrett was ultimately

hired as the Director in August 2010. Even assuming Clausen and Garrett replaced Lacey in some

fashion, nothing in the record establishes their respective ages. As for Gordon, who became

Director of the Detroit Hub in 2015, he did not replace Lacey; and even if Gordon replaced Lacey

in 2015, he was over the age of 40 at that time. Therefore, Lacey has not established a prima facie

case of age discrimination.

   B. Retaliation under Title VII and the ADEA (Count Three)

       Defendant argues that Wadhams, Clausen, and Garrett were unaware of Lacey’s September

2009 email requesting an accommodation when he was suspended and ultimately terminated. Def.

Mot. at 14. In response, Lacey block quotes a retaliation legal standard and then makes the

following conclusory arguments:

       1. Here the Plaintiff has demonstrated that he engaged in protected activity when
       he complained about discrimination in the September 17, 2009 email to his 3rd
       level supervisor, Deborah Hernandez.
       2. The Plaintiff also engaged in protected activity when he filed an EEO Complaint
       on September 28, 2009.



                                                11
       3. The Plaintiff demonstrated that Wadhams was aware the Plaintiff filed an EEO
       complaint against her on or before October 28, 2009.

Pl. Resp. at 21 (Dkt. 31).

       To establish a retaliation claim, a plaintiff must show that “(1) []he engaged in a protected

activity, (2) the defending party was aware that the [plaintiff] had engaged in that activity, (3) the

defending party took an adverse employment action against the employee, and (4) there is a causal

connection between the protected activity and [the] adverse action.” Blizzard v. Marion Tech.

Coll., 698 F.3d 275, 288 (6th Cir. 2012) (citation and some mark omitted); see also Fox v. Eagle

Distrib. Co., 510 F.3d 587, 591 (6th Cir. 2007). “As with age discrimination claims, once the

plaintiff has established a prima facie case of retaliation, the burden of production shifts to the

defendant to ‘offer a non-discriminatory reason for the adverse employment action.’” Blizzard,

698 F.3d at 288 (quoting Ladd v. Grand Trunk W. R.R., Inc., 552 F.3d 495, 502 (6th Cir. 2009)).

“If the defendant meets its burden, the plaintiff then has the burden to ‘demonstrate that the

proffered reason was mere pretext.’” Id. (quoting Ladd, 552 F.3d at 502). Lacey again cannot

meet the first step of the burden-shifting framework, the prima facie case.

       Defendant does not dispute that Lacey engaged in protected activity or suffered an adverse

employment action. However, as Defendant correctly points out, neither Clausen nor Garrett were

in the Detroit Hub in 2009 and there is nothing in the record suggesting that either of them knew

of Lacey’s September and October 2009 emails and EEOC complaints. Therefore, a retaliation

claim cannot be sustained against Clausen or Garrett based on events of which they were not aware

and were not in a position to become aware of when they occurred.

       There is also no evidence that Wadhams knew about the 2009 email to Deborah Hernandez,

but she admits that she knew about the EEOC complaint. The fatal flaw in Lacey’s prima facie

case, however, is that there is no evidence of a causal connection between his protected activity

                                                 12
and any adverse action taken by Wadhams. Taking the facts in the light most favorable to Lacey,

Wadhams began aggressively micromanaging him beginning in May of 2009. Lacey’s September

and October 2009 complaints, if anything, had a positive effect on Lacey’s employment.

Wadhams gave him a positive performance review, even though she felt it was unwarranted, in

order to start with a “clean slate.” Wadhams’ alleged abusive treatment resumed near the end of

2009, but the record does not reflect that it was any greater than it had been prior to Lacey’s

complaints. If anything, Wadhams’ interaction with Lacey lessened when Clausen and later

Garrett became Lacey’s direct supervisors.

       Additionally, Lacey dismissed his discrimination claims based on race (Count I) and sex

(Count V), which were brought under Title VII, and there is no mention of any age-based animus

by his supervisors in the record other than a passing reference in Lacey’s Informal Complaint of

Discrimination. The only circumstantial evidence of any potential age-based discrimination is that

Gordon was thirty-eight years old when he temporarily replaced Lacey as the Acting Director. But

that stand-alone fact is simply too remote to any adverse actions taken against Lacey to allow a

jury to infer retaliation based on age.

       Temporal proximity of the protected activity to the adverse employment action sometimes

can satisfy the standard at the summary judgment stage. But the proximity of one to the other must

be “very close in time.” Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008).

“[W]here some time elapses between when the employer learns of a protected activity and the

subsequent adverse employment action, the employee must couple temporal proximity with other

evidence of retaliatory conduct to establish causality.” Id. (citing Little v. BP Exploration & Oil

Co., 265 F.3d 357, 365 (6th Cir. 2001)). Lacey’s protected activities in 2009 and any adverse

employment action against him in 2010 and 2011 were not very close in time and Lacey has



                                                13
pointed to no other protected activity in the record from which a jury could infer retaliation.

Accordingly, Lacey has failed to establish a claim for retaliation.

   C. Hostile work environment under the ADEA

       To establish a prima facie case of hostile work environment based on age, a plaintiff must

show that “(1) he was 40 years or older at the time of the alleged harassment; (2) he was subjected

to harassment, either through words or actions, based on his age; (3) the harassment unreasonably

interfered with his work performance and created an objectively intimidating, hostile, or offensive

work environment; and (4) there is some basis for liability on the part of the employer.” Brown v.

Metro. Gov’t of Nashville & Davidson Cty., 722 F. App’x 520, 525 (6th Cir. 2018) (citing

Crawford v. Medina Gen. Hosp., 96 F.3d 830, 834-835 (6th Cir. 1996)). “[I]n order for harassment

to be actionable, ‘it must be sufficiently severe or pervasive to alter the conditions of [the victim’s]

employment and create an abusive working environment.’” Crawford, 96 F.3d at 835 (quoting

Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)).

       The Sixth Circuit has made clear that “[c]onversations between an employee and his

superiors about his performance does not constitute harassment simply because they cause the

employee distress.” Keever v. City of Middletown, 145 F.3d 809, 813 (6th Cir. 1998). Even an

overwhelming barrage of criticism, as Lacey says occurred in this case, “does not rise to the level

of severity or frequency required to sustain a hostile work environment claim.” Hale v. ABF

Freight Sys., Inc., 503 F. App’x 323, 338 (6th Cir. 2012). “While such criticisms certainly may

have been frustrating and discouraging, they were part of ‘the ordinary tribulations of the

workplace’ that do not amount to the sort of ‘extreme’ conduct required to effect a ‘change in the

terms and conditions of employment.’” Id. (quoting Faragher v. City of Boca Raton, 524 U.S.

775, 788 (1998)).



                                                  14
       The ADEA, like Title VII, “does not set forth a general civility code for the American

workplace.” See Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998). Lacey has

described a difficult and even harsh work environment. However, he has not demonstrated that

his treatment in the workplace was of such an extreme character as to change the terms and

conditions of his employment. More important, he has not established that he was treated poorly

because of his age in violation of the ADEA. Because Lacey has not shown that he was subjected

to severe and pervasive discrimination based on his age, his hostile work environment claim must

be dismissed.

                                         IV. CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Summary Judgment (Dkt. 29) is

GRANTED.

       SO ORDERED.

Dated: March 13, 2019                              s/Mark A. Goldsmith
       Detroit, Michigan                           MARK A. GOLDSMITH
                                                   United States District Judge




                                              15
